        Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 KIERON YOUNG AND JATOVENIA                         *      CIVIL NO. 19-00617
 WALKER                                             *
                                                    *      SECTION: G(2)
                         PLAINTIFFS                 *
                                                    *
 VERSUS                                             *      JUDGE NANNETTE JOLIVETTE
                                                    *      BROWN
 HENRY FRANKLIN HEALY, JR.,                         *
 ALISAM ENTERPRISES, LLC, AND                       *
 AMTRUST INSURANCE COMPANY                          *      MAGISTRATE JUDGE
 OF KANSAS, INC.                                    *      JOSEPH C. WILKINSON, JR.
                                                    *
                         DEFENDANTS                 *      A JURY TRIAL IS DEMANDED
 * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * ** * * * * * * * * * * * * * *

                  DEFENDANT ALISAM ENTERPRISES, LLC’S
             ANSWER TO PETITION FOR DAMAGES AND JURY DEMAND

        NOW INTO COURT, through undersigned counsel, come defendant Alisam Enterprises,

LLC (“Defendant”), who respond to Plaintiffs’ Petition for Damages (“Petition”) as follows:

                                                  1.

        Defendant admits Plaintiffs seek damages arising out of an alleged motor vehicle accident

that occurred on or about November 22, 2017, in the Parish of Orleans, Louisiana.

                                                  2.

        The allegations in Paragraph 2 of the Petition are not directed at Defendant and do not

appear to require a response. To the extent a response is required, denied for lack of information

sufficient to justify a belief therein.
       Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 2 of 8




                                                 3.

       Defendant denies the allegations directed at Henry Franklin Healy, Jr., further answering

that Mr. Henry Franklin Healy, Jr. resides in and is a domiciliary of Amarillo, TX, 79118, County

of Randall.

       Defendant denies it is a foreign corporation, as alleged in Paragraph 3 of the Petition.

Defendant further answers it is a limited liability company with one member, Alisam Group, LLC.

Answering further, Alisam Group, LLC, is comprised of twenty four members, all of whom reside

in and are domiciled in Texas.

       Defendant further denies it is the owner of the vehicle that allegedly caused the November

22, 2017, motor vehicle collision, but admits that Defendant Healy operates a truck on behalf of

Alisam Enterprises, LLC d/b/a Plains Transportation. To the extent not specifically admitted

herein, denied.

       Defendant admits AmTrust Insurance Company of Kansas, Inc. issued a commercial

general liability policy to Alisam Enterprises, LLC, and answers the policy is the best evidence of

its terms, conditions, and exclusions, and is plead herein as if copied in extenso.

       Out of an abundance of caution, any allegation not specifically admitted in Paragraph 3 of

the Petition is denied.

                                                 4.

       Defendant denies the allegation in Paragraph 4 of the Petition as calling for a legal

conclusion. Defendant further answers that the Eastern District of Louisiana has jurisdiction over

the case under Fed. R. Civ. Prod. § 1332.
        Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 3 of 8




                                                   5.

        Defendant denies the allegations in Paragraph 5 of the Petition as calling for a legal

conclusion.

                                                   6.

        Defendant denies the allegations in Paragraph 6 of the Petition as calling for a legal

conclusion.

                                                   7.

        Defendant denies the allegations in Paragraph 7 of the Petition for lack of information

sufficient to justify a belief therein.

                                                   8.

        Defendant denies the allegations in Paragraph 8 of the Petition for lack of information

sufficient to justify a belief therein.

                                                   9.

        Upon information and belief, Defendant admits the allegation in Paragraph 9 of the

Petition.

                                                  10.

        Defendant denies the allegations in Paragraph 10 accurately state the facts giving rise to

the subject incident and further denies any and all liability to plaintiffs.

                                                  11.

        Defendant denies the allegations in Paragraph 11 of the Petition.
         Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 4 of 8




                                                 12.

         Defendant denies Alisam Enterprises, LLC is the owner of the subject truck, but admits

Defendant Healy was operating a truck on behalf of Alisam Enterprises, LLC at the time of the

subject incident. Defendant denies the remaining allegations in Paragraph 12 of the Petition as

calling for a legal conclusion.

                                                 13.

         Defendant denies the allegations in Paragraph 13 of the Petition, including subparagraphs

(a) to (l).

                                                 14.

         Defendant admits Defendant Healy was operating a truck on behalf of by Alisam

Enterprises, LLC at the time of the subject incident. Defendant denies the remaining allegations

in Paragraph 14 of the Petition.

                                                 15.

         Defendant admits AmTrust Insurance Company of Kansas, Inc. issued a commercial

general liability policy to Alisam Enterprises, LLC, and answers the policy is the best evidence of

its terms, conditions, and exclusions, and is plead herein as if copied in extenso. To the extent not

specifically admitted herein, Defendant denies the remaining allegations of Paragraph 15.

                                                 16.

         Defendant denies the allegations in Paragraph 16 of the Petition.

                                                 17.

         Defendant denies the allegations in Paragraph 17 of the Petition.
        Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 5 of 8




                                                 18.

        Defendant denies the allegations in Paragraph 18 of the Petition, including subparagraphs

(a) to (g).

                                                 19.

        Defendant denies the allegations in Paragraph 19 of the Petition.

                                                 20.

        Defendant denies the allegations in Paragraph 20 of the Petition.

                                                 21.

        Defendant denies the allegations in Paragraph 21 of the Petition, including subparagraphs

(a) to (g).

                                                 22.

        Defendant denies that plaintiffs are entitled to the relief sought in the WHEREFORE

paragraph of the Petition setting forth the prayer for relief. Defendant further denies any and all

liability to plaintiffs.

        AND NOW, in further answer to Plaintiffs’ Petition, Defendant alleges the following non-

exclusive defenses:

                                        FIRST DEFENSE

        The cause in fact of the incident complained of was the intentional and/or negligent acts of

Britney Joshua, the driver of the 2013 Kia Optima, or another third party, whose negligent acts

include but are not limited to performance of the following:

        a.       failure to see what should have been seen;
       Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 6 of 8




       b.      failure to act with due care under the circumstances;

       c.      failure to take precautions necessary for one’s own safety;

       d.      acting carelessly and recklessly under the circumstances; and

       e.      any and all other intentional and/or negligent acts which may be proven at the trial

               of this matter.

                                      SECOND DEFENSE

       IN THE ALTERNATIVE, and only in the event that any negligence be proven on the

part of the Defendant, which negligence is strictly denied, Defendant affirmatively allege the

contributory and/or comparative negligence and/or fault of the Britney Joshua, or another third

party, whose acts of negligence have been set out in the immediately preceding paragraph and are

adopted herein as if copied in extenso.

                                          THIRD DEFENSE

       IN THE ALTERNATIVE, the Defendant avers that Plaintiffs, Jatovenia and Kieron,

sustained no injuries or damages from the incident sued upon, and in the further alternative that

both have recovered from any injuries or damages allegedly sustained.

                                      FOURTH DEFENSE

       The damages complained of by the Plaintiffs are speculative and conjectural, which serves

as a bar to or in diminution of any recovery herein.

                                          FIFTH DEFENSE

       Defendant affirmatively avers that Plaintiffs have failed to mitigate their damages.
       Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 7 of 8




                                        SIXTH DEFENSE

       Defendant is entitled to a credit for any payments made or future payments made to

Plaintiffs for damages that Plaintiffs claims are related to the subject accident.

                                      SEVENTH DEFENSE

       Upon information and belief, Defendant affirmatively alleges the protections and

limitations set forth in Louisiana’s “no pay/no play” statute.

                                       EIGHTH DEFENSE

       The Plaintiffs’ claims for relief are barred, in whole or in part, because the Plaintiffs, by

acts, omissions, and/or conduct, have waived, in whole or in part, the right to obtain the relief

sought, including, without limitation, and where applicable, through prior settlements and releases,

and by accord and satisfaction.

                                        NINTH DEFENSE

       Insufficiency of service of process.

                                        NINTH DEFENSE

       Defendant expressly reserves its right to assert any cross-claim, reconventional demand, or

third-party demand, as well as any additional defenses, as discovery progresses and additional facts

are learned.

                                         JURY DEMAND

       Defendant hereby requests a trial by jury.
       Case 2:19-cv-00617-NJB-JCW Document 7 Filed 02/26/19 Page 8 of 8




                                              Respectfully submitted,


                                              /s/ Kristen L. Burge
                                              __________________________________
                                              MICHAEL R. SISTRUNK, T.A. (12111)
                                              KRISTEN L. BURGE (Bar No. 35686)
                                              McCRANIE, SISTRUNK, ANZELMO,
                                                HARDY, McDANIEL & WELCH LLC
                                              195 Greenbriar Boulevard, Suite 200
                                              Covington, Louisiana 70433
                                              Telephone:      (504) 831-0946
                                              Facsimile:      (985) 809-9677
                                              msistrunk@mcsalaw.com
                                              kburge@mcsalaw.com
                                              Attorneys for Alisam Enterprises, LLC

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of Feburary, I electronically filed the foregoing with

the Clerk of Court for the Eastern District of Louisiana using the CM/ECF system and notice of

this filing will be sent to all counsel of record either by depositing a copy of same in the United

States mail, first class postage prepaid, or by e-mail or by facsimile transmission.


                                              /s/: Kristen L. Burge
                                              KRISTEN L. BURGE
